Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered February 24, 1986, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s con*665viction of criminal possession of a weapon in the third degree (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The credibility of the police officer’s testimony was a matter reserved for the jury and its determination should not be lightly overturned (see, People v Gruttola, 43 NY2d 116; People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133).
We have considered the defendant’s remaining contentions and find them to be either without merit or unpreserved for appellate review. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.